Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00490-CR

                                      IN RE Joseph Aaron HENRY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 12, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 5, 2015, relator Joseph Aaron Henry filed a pro se petition for writ of mandamus

in which he complains that the clerks and County Attorney for Kerr County have failed to respond

to or facilitate his requests to set depositions and obtain a copy of the file and transcripts from a

1992 juvenile proceeding which was transferred to criminal district court for trial and disposition.

This court does not have jurisdiction to grant the requested relief. By statute, this court has the

authority to issue a writ of mandamus against “a judge of a district or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221(a)-(b) (West 2004). Relator does not have any properly filed motions which

have been pending in a presently open proceeding for an unreasonable period of time awaiting


1
 This proceeding arises out of Cause Nos. J92-53A, styled In the Matter of J.A.H., A Child, County Court, Kerr
County, Texas, and A92-385, styled The State of Texas v. Joseph Aaron Henry, 216th Judicial District Court, Kerr
County, Texas.
                                                                                     04-15-00490-CR


disposition. See Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio

1997, orig. proceeding). Nor does he complain of any action taken by a judge in this court of

appeals district. See TEX. R. APP. P. 52.3(d)(3). The writ is not necessary to enforce our appellate

jurisdiction. Accordingly, relator’s petition for writ of mandamus is dismissed for lack of

jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-